Citation Nr: 0118937	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  98-18 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to service connection for a claimed left knee 
disorder.  




REPRESENTATION

Appellant represented by:	The American Legion








WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The appellant is shown to have had active duty for training 
from August 17 to December 2, 1980.  Other periods of active 
duty for training and inactive duty for training in the 
Reserve have been verified.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1997 determination 
by the RO.  

The appellant testified at a personal hearing before a 
Hearing Officer at the RO in March 1999.  

In April 2000, the Board found that new and material evidence 
had been submitted sufficient to reopen the appellant's claim 
of service connection for a left knee disability and remanded 
that matter back to the RO for further development of the 
record.  



FINDINGS OF FACT

1.  The evidence sufficient for an equitable decision on the 
merits of the appellant's claim of service connection for a 
left knee disability has been obtained.  

2.  The appellant is not shown to have current left knee 
disability due to an injury that occurred during any period 
of active duty for training or inactive duty for training in 
1993.  



CONCLUSION OF LAW

The appellant's left knee disability is not due to an injury 
that was incurred in or aggravated by a period of active or 
inactive duty for training.  38 U.S.C.A. §§ 1111, 1112, 1113, 
1131, 1137, 1153, 5107(a), 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.6, 3.303, 3.304 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she injured her left knee during 
Reserve training in 1993.  There is evidence in the claims 
file to show that she had a period of active duty for 
training from March 13 to 27, 1993 and periods of inactive 
duty for training in during the months of January through May 
of 1993.  

At the outset, the Board must point out that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board notes, in this regard, that the RO sent a letter to 
the appellant in March 2001 in consideration of the new law.  
In the letter, the appellant was notified of the new law and 
a detailed explanation was provided as to what evidence was 
needed to support her claim of service connection. 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  

The record here reflects that the appellant was notified in a 
January 2001 Supplemental Statement of the Case, an October 
2000 letter and a March 2001 letter that competent evidence 
of a current left leg disability and evidence of a link 
between such disability and a period of active duty for 
training or inactive duty for training was necessary in order 
for service connection to be granted.  Thus, the letters to 
the appellant and Supplemental Statement of the Case informed 
her of what was needed to substantiate her claim.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  As noted hereinabove, the RO sent letters in 
October 2000 and March 2001 to the appellant asking her to 
submit evidence to support her claim of service connection.  

The RO requested all relevant (treatment) records identified 
by the appellant and she was informed in various letters what 
records the RO was requesting and was asked to assist in 
obtaining the evidence.  While VA has a duty to assist 
appellant in the development of her claim, that duty is not 
"a one-way street."  If a claimant wishes help, he cannot 
passively wait for it.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 406 
(1991).  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  Specifically, 
after the Board reopened the claim and remanded the case for 
further development of the record, the RO asked the appellant 
to provide the necessary evidence, but she did not respond 
the RO's requests.  Given the lack of a meaningful response 
on the part of the appellant, the Board must undertake to 
decide this matter based on the evidence that is of record.  
It also is pertinent to note in this regard that the 
appellant has been afforded a VA examination with respect to 
the issue on appeal.  

In the circumstances of this case, to remand the case again 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to assist the appellant in this case.  

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred while performing active duty for 
training or injury incurred or aggravated while performing 
inactive duty training.  38 U.S.C.A. § 101(24), 196, 1110, 
1131 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 
(2000).  

The appellant contends that she injured her left leg or knee 
during a period of active or inactive duty for training in 
1993.  At the recent hearing at the RO, she testified that 
she injured her left leg in a fall in 1993 during training 
and that she was transported to a medical facility that was 
"off the base."  

However, the medical evidence submitted in support of her 
claim includes records showing that she was actually treated 
at medical facility for a right knee injury incurred at the 
"GAP" in November 1993.  

There are no medical or personnel records in the claims file 
to support the appellant's assertions that she suffered a 
left leg or knee injury during a verified period of active or 
inactive duty for training in 1993.  

The appellant was afforded a VA examination in February 1996.  
The examiner noted that the appellant was a "very poor 
historian."  Significantly, it was reported that the 
appellant had stated that she fell in February 1994 in 
Harrisburg.  On examination, there did not appear to be any 
functional effects of the alleged injury that occurred in 
1994.  There was no swelling and no deformity.  There was no 
lateral instability.  Range of motion of the left knee was 0 
to 140 degrees.  The diagnosis was that of a history of 
injury that resulted in muscular ache of the left thigh and 
left knee joints.  The examiner found no evidence of fracture 
or muscle damage.  

The other submitted medical records show that the appellant 
first sought treatment in 1998 and 1999 for a left knee 
disability.  An MRI of her left knee performed in October 
1998 showed "very minimal, questionable changes" of the 
medial meniscus that might be related to a "minor injury."  
The records also relate in connection with treatment in 
September 1998 that she had had left knee pain for "many 
years."  The appellant is shown to have undergone a left knee 
arthroscopy in May 1999.  

While it was reported in connection with the treatment in 
June 1998 that she had sustained a left knee injury in the 
Army in 1993, these recorded statements were obviously based 
on information supplied to the examiner by the appellant at 
that time.  This history, along with appellant's hearing 
testimony before a Hearing Officer in March 1999, cannot be 
accepted as being credible as it is inconsistent with other 
statements made by her at the time of the VA examination in 
1996, when she was described as a being a "very poor 
historian," and in connection with the treatment visit in 
September 1998.  The Board also notes that her assertions of 
having had a left knee injury in training clearly are not 
supported by the medical evidence submitted by her.  

The case was remanded in April 2000 for further development 
of the record, to include an opportunity for the appellant to 
provide additional evidence necessary to support her claim of 
service connection.  Specifically, as noted hereinabove, the 
RO was instructed to ask the appellant to provide all 
information regarding her service dates and medical records 
to support her assertions.  However, the appellant did not 
respond to the RO's requests for such information.  

Although the Board is cognizant of the appellant's assertions 
that her currently demonstrated left knee disability is due 
to an injury that was incurred in a period of active or 
inactive duty for training, the evidence when view its 
entirety does not support her claim.  

Accordingly, the Board concludes that service connection for 
a left knee disability is not warranted.  



ORDER

Service connection for a left knee disorder is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

